Exhibit 10.2

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

ADDENDUM TO THE SECOND AMENDED AND RESTATED LICENSE, PRODUCT
DEVELOPMENT AND SUPPLY UMBRELLA AGREEMENT

This Addendum to the Second Amended and Restated License, Product Development
and Supply Umbrella Agreement (this “Addendum”) is made as of the 15th day of
February, 2020, by and between TELA Bio, Inc. (“TELA Bio”), and Aroa Biosurgery
Limited (“Aroa”), and sets out the terms of TELA Bio’s and Aroa’s agreements
with respect to the assignment, transfer and conveyance from Aroa to TELA Bio of
the FDA 510(k) clearances (K183398) for the Endoform® Restella Reconstructive
Template (the “Restella Product”) as more particularly described in Exhibit B
attached hereto (the “Restella Product Clearance”).

WHEREAS, TELA Bio and Aroa are parties to that certain Second Amended and
Restated License, Product Development and Supply Umbrella Agreement dated as of
July 16, 2015 (the “Umbrella Agreement”);

WHEREAS, TELA Bio and Aroa entered into an Addendum to the Umbrella Agreement,
dated as of January 3, 2019, relating to the development of the Restella Product
(“Restella Product Addendum”); and

WHEREAS, as of the date of this Addendum, the products covered by the Restella
Product Clearance (each of which shall be considered a Restella Product for
purposes of this Addendum) are collectively as set out in Exhibit A attached
hereto;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, TELA
Bio and Aroa agree as follows:

1.



Effective as of the date of this Addendum, Aroa hereby assigns, transfers and
conveys unto TELA Bio all right, title and interest of Aroa in, to and under the
Restella Product Clearance, and TELA Bio accepts such assignment, transfer and
conveyance of same such that TELA Bio is and shall be, from and after the date
of this Addendum, the sole and exclusive owner of the Restella Product Clearance
(the “Restella Product Clearance Transfer”).

2.



Aroa and TELA Bio will do, execute and perform all such acts, deeds, matters and
things as may be reasonably required by the other to enable each of them to
obtain the full benefit and advantage of the terms, intent and meaning of this
Addendum, including without limitation:

a.



Updating the establishment registration and device listing for the Restella
Product, to the extent the same has not already occurred as of the date of this
Addendum;

b.



Executing an amended quality agreement (“Quality Agreement”) with regard to the
Restella Product within thirty (30) days after the date of this Addendum; and

c.



Modifying the existing labelling for the Restella Product.

3.



All costs of the Restella Product Clearance Transfer shall be borne by TELA Bio,
including the costs of modifying the existing Restella Product labelling.  For
the avoidance of doubt,






neither party will charge the other for any fixed administrative or internal
costs relating to the Restella Product Clearance Transfer.

4.



TELA Bio shall be responsible and liable for all obligations relating to or in
connection with the Restella Product Clearance (the “TELA Bio Restella
Obligations”).  TELA Bio shall indemnify and hold Aroa, its Affiliates and their
respective directors, officers, employees and agents harmless from and against
any and all costs, claims, liabilities or expenses (including legal costs) to
the extent arising from or incidental to any breach, default or omission by TELA
Bio of the TELA Bio Restella Obligations.  Notwithstanding the foregoing, Aroa
is and shall remain responsible and liable for all FDA obligations relating to
or in connection with the Restella Product Clearance pertaining to Aroa’s roles
and responsibilities with respect to its manufacture of Restella Products prior
to the date of this Addendum (the “Aroa Restella Obligations”).  Aroa shall
indemnify and hold TELA Bio, its Affiliates and their respective directors,
officers, employees and agents harmless from and against any and all costs,
claims, liabilities or expenses (including legal costs) to the extent arising
from or incidental to any breach, default or omission by Aroa of the Aroa
Restella Obligations.

5.



TELA Bio and Aroa agree that all documents relating to or in connection with the
Restella Product Clearance (including any documents relating to or in connection
with any modification or improvement of or to the Restella Product), shall be
held in a shared folder accessible by both parties.  All updates to such
documents shall be placed in such shared folder and updated on a regular basis
(quarterly or more frequently) to ensure that the documents in such shared
folder are the latest versions of such documents.  The shared folder shall at
all times include a complete copy of the Restella Product Clearance and any
additional documents that TELA Bio would be required to maintain or possess
pursuant to FDA regulations.  All information contained in such shared folder
that is Confidential Information under the Umbrella Agreement shall be
maintained as such by the parties hereto.

6.



TELA Bio shall grant Aroa, free of charge, access to any documents, information,
research or clinical trial results for the Restella Product and relating to or
in connection with any other Regulatory Submissions or Regulatory Approvals for
products which are modifications or improvements of or to the Restella Product,
and Aroa shall be permitted to use such documents, information, research or
clinical trial results solely for the purpose of: (a) developing,
commercialising or seeking Regulatory Approval for any indications other than
the Indications in and for the Territory; and (b) developing, commercialising or
seeking Regulatory Approval for any indications (including the Indications)
outside the Territory; provided, however, that any such documents, information,
research or clinical trial results are being shared and/or delivered by TELA Bio
to Aroa without the making or giving of any representations or warranties of any
kind, express or implied, with respect thereto.  All documents, information,
research and clinical trial results accessed by Aroa under this Section 6 shall
be Confidential Information under the Umbrella Agreement.

7.



Capitalised terms used but not defined in this Addendum have the meanings given
to those terms in the Umbrella Agreement.  Except as agreed herein, the
provisions of the Umbrella Agreement and any prior Addendum to the Umbrella
Agreement (including without limitation, the Restella Product Addendum), are not
amended and continue to be in full force and effect.  This Addendum shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to any conflict of law provisions.  This Addendum may be executed
in separate counterparts, each of which shall be an original and all of which
taken together shall constitute one and the same agreement.  Executed signature
pages to this Addendum may be delivered by facsimile or electronic mail and any
signature page so delivered shall be deemed to be an original.

[signature page follows]










IN WITNESS WHEREOF, each of TELA Bio and Aroa has caused this Addendum to be
executed by its duly authorized representative as of the date first above
written.

TELA BIO, INC.

    

AROA BIOSURGERY LIMITED

 

 

 

 

 

 

By:

/s/ Antony Koblish

 

By:

/s/ Brian Ward

 

 

 

 

 

Name:

Antony Koblish

 

Name:

Brian Ward

 

 

 

 

 

Title:

President & CEO

 

Title:

CEO

 










Exhibit A

 

[***]










Exhibit B

 

Restella Product Clearance

 

Picture 1 [tela20200331ex102802ad7001.jpg]



